Registration No. 333-159921 U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-14 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Pre-Effective Amendment No. ¨ Post-Effective Amendment No. 2 x (Check appropriate box or boxes) Congressional Effect Family of Funds (Exact Name of Registrant as Specified in Charter) 420 Lexington Avenue, Suite 601, New York, NY 10070 (Address of Principal Executive Offices) (Zip code) Registrant’s Telephone Number: 212-259-2039 Eric T. Singer 420 Lexington Avenue
